Bell, J.
We are of opinion, that there is no error in the judgment of the court below. The charge of the court to the jury is perhaps, in one respect, somewhat objectionable. The jury were told, that if the accused gave a conflicting account of how he came by the horse, and how he held him, and did not account satisfactorily for the possession of the property, they might infer that he took the horse fraudulently, &c. Other parts of the charge conveyed to the mind of the jury very clearly and fully the idea that it was their province to determine the question of the guilt or innocence of the accused from all the facts and circumstances in evidence before them, and we do not think that the charge can be considered as having gone beyond the law in the allusion by the judge to the character of the evidence. It is proper to remark, however, that a charge to a jury is perfectly unexceptionable only when the judge confines himself to the duty of setting forth the law appli*501cable to the case, without either expressing or intimating any opinion as to the weight of the evidence, or the credibility of statements macLe by the party accused or by the witnesses.
The line which separates the province of the judge from that of the jury is oftentimes shadowy and difficult to be traced. But inasmuch as the legislature has committed to the jury the right to exercise their independent and unbiased judgment in determining upon facts, and has denied to the judge the right to comment upon the facts in evidence, the courts should exercise the greatest care in framing instructions to juries, so as not to violate, in the least degree, the spirit of the law on this subject.
The judgment of the court below is
Affirmed.